1    Edmund J. Gorman, Jr.
     NV Bar # 11518
2    335 W. First St.
     Reno, NV 89503
3    O: 775.622.3274
     ejgormanjr@ejgormanlaw.com
4    Designated Resident Nevada Counsel for Plaintiff Cathy Woods (a/k/a Anita
     Carter), by and through her Personal Representative, Linda Wade
5
     Elizabeth Wang*                              David B. Owens*
6    Loevy & Loevy                                Loevy & Loevy
     2060 Broadway, Ste. 460                      311 N. Aberdeen St., 3rd Fl.
7    Boulder, CO 80302                            Chicago, IL 60607
     O: 720.328.5642                              O: 312.243.5900
8    elizabethw@loevy.com                         david@loevy.com
     *Admitted pro hac vice
9    Counsel for Plaintiff Cathy Woods (a/k/a Anita Carter), by and through her
     Personal Representative, Linda Wade
10
                            UNITED STATES DISTRICT COURT
11                               DISTRICT OF NEVADA
12   CATHY WOODS (a/k/a ANITA             )
     CARTER), by and through her Personal )
13   Representative, LINDA WADE,          ) Case No.: 3:16-CV-00494-MMD-DJA
                                          )
14                     Plaintiff,         )
     v.                                   )
15                                        ) STIPULATION TO SUBSTITUTE
     CITY OF RENO, NEVADA,                ) NEVADA COUNSEL
16   LAWRENCE C. DENNISON, DONALD )
     W. ASHLEY, CLARENCE A. “JACKIE” )
17   LEWIS, and CALVIN R. X. DUNLAP, )
                                          )
18                     Defendants.        )
19

20         Pursuant to LR IA 11-6(c), Plaintiff Cathy Woods, by and through her
21
     guardian, Linda Wade, hereby files this stipulation to substitute her current
22
     Designated Resident Nevada Counsel, Edmund J. Gorman, Jr., with Luke Busby.
23
     Plaintiff and her undersigned attorneys stipulate that:
24

25
                                                  1
                    9/6/2019

                               IT IS SO ORDERED.


        September 6, 2019
Dated: _________________       ______________________
                               U.S. District Judge
     _10319_________________luke@lukeandrewbusbyltd.com
1    Bar number              Email address
2
     Respectfully submitted,
3
     /s/ Elizabeth Wang
4
     Elizabeth Wang*
5    Loevy & Loevy
     2060 Broadway, Ste. 460
6    Boulder, CO 80302
     O: 720.328.5642
7
     elizabethw@loevy.com
8
     /s/ David B. Owens
9    David B. Owens*
     Loevy & Loevy
10   311 N. Aberdeen St., 3rd Fl.
     Chicago, IL 60607
11   O: 312.243.5900
     david@loevy.com
12
     *Admitted pro hac vice
13   Attorneys for Plaintiff Cathy Woods (a/k/a Anita Carter), by and through her
     Personal Representative, Linda Wade
14
     /s/ Luke Busby
15   NV Bar # 10319
     316 California Ave., # 82
16   Reno, NV 89509
     O: 775.453.0112
17
     luke@lukeandrewbusbyltd.com
18

19

20

21

22

23

24

25
                                                 3
                                CERTIFICATE OF SERVICE
1
            I, Elizabeth Wang hereby certify that on September 6, 2019, I filed the
2
     foregoing Stipulation via CM/ECF, which was electronically delivered to all counsel
3    of record.

4                                          /s/ Elizabeth Wang
                                           Counsel for Plaintiff
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                 4
